﻿For my delegation and for myself it is a pleasure to see Mr. Guido de Marco of Malta presiding over the work of this forty-fifth session of the General Assembly. We congratulate him most warmly. We want him to be assured that in the performance of his duties ha will enjoy the full co-operation of the delegation of Niger. We are confident that under his distinguished guidance our work will be successful to a degree commensurate with the high hopes of our peoples individually and collectively.
His predecessor, General Joseph H. Garba of Nigeria, acquitted himself of his duties in a praiseworthy manner during a particularly busy year in which the General Assembly met three times in special session. We sincerely congratulate him on his brilliant accomplishments.
To the Secretary-General, Mr. Javier Peres de Cuellar, I wish once again to extend the cordial greetings of General Ali Saibou, President of the Republic of Niger, and his unreserved support for his action in the service of world peace and international co-operation. 
Some days ago, at the opening of this session, the Assembly welcomed into its midst the Principality of Liechtenstein as the 160th Member of the United Nations. We welcome its admission because we are already certain Liechtenstein will make a valuable contribution to the common endeavours of our nations in the service of peace and of progress.
Last year from this rostrum many distinguished persons from around the world quite rightly welcomed the emergence of a new era of dialogue and international understanding born of the improving climate between the super-Powers. The atmosphere of detente and co-operation has been maintained and indeed strengthened, as could be seen - until a few weeks ago - from the growing calm and progress towards the settlement of several regional conflicts, the persistence and worsening of which had for long years marked international relations at this end of the twentieth century. 
It seemed that a new vision of the world and international relations, based on confidence, mutual respect and faith in the future, was replacing the atmosphere of confrontation and mistrust of the post-war period. But recent events in the Gulf have cruelly reminded us that peace is, after all, precarious and fragile, because it can be won by man's wise conduct of affaire or lost by mad behaviour.
Iraq's invasion on 2 August last and then annexation of the free and sovereign Islamic and non-aligned State of Kuwait, is in every respect inadmissible behaviour that violates the most basic provisions of the Charters of the United Nations, the Organization of the Islamic Conference and the League of Arab States, of which both countries are members.
Such actions run counter to all the rules of international law, good-neighbourliness and non-resort to the use or threat of force in relations between States, and respect for the national sovereignty and territorial integrity and have brought about a situation that today poses the grave threat of a conflict of incalculable consequences.
Such behaviour is inadmissible. It was only natural that it should have given rise to our indignation, our condemnation and our unequivocal demand for the immediate and unconditional withdrawal of Iraqi armed forces from Kuwaiti territory and the rightful return of the Government of Sheikh Jaber Al-Amad Al-Sabah. That had to be said with clarity and firmness by the Security Council, as it did not fail to do with promptness and determination, but above all Kith the unprecedented unanimity of its members.
For Niger, it is not a matter of taking sides with one country against another, or a fortiori taking sides with one camp against another, or one hemisphere against another. It is a matter of simply but firmly recognising that in this unfortunate affair there has been a violation of law and the sacred principles of international morality and the conduct of States have been flouted. We must unequivocally reaffirm the primacy of law in international relations and the obligation of all States, large and small, powerful and weak, scrupulously to observe it in all circumstances, come what may.
Indeed, what would become of our world if one State, by virtue of its strength and power, could do away with another with impunity; if a State, by virtue of its strength and power, could, from one day to the next, decide the fate of another and bring to an end its very existence as an independent and sovereign State?
The international community's unanimous condemnation of Iraq's invasion and annexation of Kuwait is encouraging and healthy, for it provides clear evidence that the nations of the world still hold to the sacred values of universal civilisation and that the foundations of the international legal order are still very sound.
The demand for Iraq's total, immediate and unconditional withdrawal from Kuwait, for the restoration of Kuwait's national sovereignty and territorial integrity, for the immediate release of all foreigners held against their will in Iraq and Kuwait and for Iraq's cessation of threats against and intimidation of the Kingdom of Saudi Arabia and the other neighbouring States - all are, for my Government, indispensable pre-conditions for a peaceful solution to this conflict.
That is why we once again address an urgent appeal both to Iraq and to all the parties involved to show restraint and wisdom, to work diligently to find an honourable political and diplomatic solution, and to be courageous in their efforts to forestall the threat of an armed confrontation whose consequences under present circumstances would be disastrous, not only for the countries of the region but for mankind as a whole.
Indeed, all countries and regions of the world are already experiencing the adverse consequences of this crisis. Oil producers, oil exporters, developed countries, and developing countries especially, will pay dearly the already unacceptable bill of a new oil shock. Since it is our common duty to work together,, peacefully and resolutely, to bring about the speedy end of the Gulf crisis.
The crisis has somewhat eclipsed other issues, other conflicts, other tragedies which, with equal urgency, call for the collective and responsible attention of our States. Indeed, at a time when events in the Gulf continue to make headlines worldwide, there is a true human tragedy taking place in Africa - in Liberia, which is ravaged by civil war. The bloody clashes between factions which have been inflicted for several months now upon the population of this country on the verge of disintegration merit closer attention by African leaders and the international community, just as the physical and morel sufferings of the Liberian people require urgent humanitarian action.
Despite the dramatic turn of events in Liberia in recent weeks, Niger believes that everything must be done - and it can be done - to restore peace and unity to that country. We hope that the next extraordinary summit meeting of the Economic Community of West African States (ECOWAS) will find a salutary solution to this question.
In April this year, on the occasion of the eighteenth special session of the General Assembly, devoted to international economic co-operation, our Assembly welcomed to its midst the newly independent Republic of Namibia, which thus took its place among the free nations of the world after a long national liberation struggle and thanks to the courageous and judicious action of the United Nations and its Secretary-General and of the entire international community. I hail and once again congratulate our Namibian brothers and assure them of the full and complete solidarity of Niger.
The world also welcomed the release of Nelson Mandela after 27 years of imprisonment. These achievements of the struggle of the peoples of southern Africa and the valiant South African people are commensurate with the sacrifices they have made; commensurate with the determination of their commitment, Above all, they constitute grounds for continuing and intensifying the pressure being exerted upon file apartheid regime. Of course, the South African Government, under the pressure of the valiant fighting forces and the international community, is trying to limit the damage by putting into place superficial reforms and changes that do not fundamentally undermine the apartheid system. But it is not reform of apartheid, or a softened apartheid with a human face that the black majority of South Africa needs. Apartheid - it can never be said too often - must disappear; it must be quite simply abolished.
The measures adopted by President De Klerk, positive though they may be, are entirely inadequate. They should not lead us to relax our efforts but rather to increase the pressure and the sanctions until the minority racist Government resolutely and irreversibly commits itself to introducing a democratic and non-racial society in South Africa.
And here we wish once again to affirm our solidarity with the oppressed people of South Africa and its vanguard organizations, the African National Congress of South Africa (ANC) and the Pan Africanist Congress of Azania (PAC), and with the front-line States, whose sacrifices have been enormous and contributions invaluable, and, indeed, with all the peoples of southern Africa.
In this regard, we welcome the significant progress made in the search for a true peace in Mozambique and for national reconciliation between our Angolan brothers. The goodwill that has been seen recently between the protagonists in these conflicts should be consolidated in order to accelerate and make irreversible the movement towards peace, a peace that these peoples so sorely need in order to devote themselves to the much more pressing and demanding tasks of national reconstruction and economic and social development.
With regard to intra-African conflicts, the same situations as last year still prevail and persist. 
In Western Sahara, we welcome the patient efforts of the Secretary-General, whose settlement plan received the blessing of the Security Council, when it adopted the plan on 27 June this year. We resolutely support that plan, whoso principal aim is to enable the Organization to hold a referendum on self-determination and to establish lasting peace and stability in the region. The Secretary-General's efforts, in dose correlation with those of the current Chairman of the Organization of African Unity (OAU), should be strengthened and maintained now more than ever before.
The process between Chad and Libya launched on 31 August 1989 in Algiers seems to be continuing and becoming stronger, as the results of the recent meeting in Casablanca prove. Niger welcomes this development, which is encouraging in all respects, and appeals to both sides to turn their backs once and for all on confrontation and take the road of fraternal and constructive dialogue - the only way to bring understanding and peace to that subregion.
We are deeply concerned at the painful conflict that for a year now has pitted two brother countries, Senegal and Mauritania, against each other. Niger, a member of the Inter-Ministerial Mediation Commission of the OAU, maintains excellent relations of friendship and brotherhood with both countries on the bilateral level and through our ties in various subregional co-operation institutions, and is following developments very closely. We are convinced that Senegal and Mauritania can reach an understanding and overcome this unfortunate dispute between them so that they can once again live together in the brotherhood, solidarity and good-neighbourliness that always characterised their relations in the past. That is why we again address an earnest appeal to both parties to maintain their attitude of seeking peace and to show that they are open to dialogue. The Organisation of African Unity, through the activities of the Inter-Ministerial Mediation Commission, invites them to do so and expresses its fervent hope for rapid normalisation and a final settlement of the conflict.
We rejoice that it is now almost two years since peace was restored between Iraq and Iran after eight years of fratricidal war, and that Security Council resolution 598 (1987) provided the framework, the basis and the driving force of the cease-fire and the settlement of that conflict. We hope that this desire for peace will prevail elsewhere as well.
May it also prevail with regard to the tragedies of all kinds that the heroic people of Palestine continues to endure. For nearly three years now the Palestinian people has pursued its sacred intifadah - launched exactly 1,000 days ago - while Israel, with impunity, goes about modifying the sociological and demographic structure of the occupied Arab territories by settling massive numbers of Jews displaced from the Soviet Union and Eastern Europe, and in this is following the classic pattern of colonial settlement. The international community should exert unrelenting pressure upon Israel to withdraw from all the occupied Arab territories, to free Al-Quds Al-Sharif and to recognize the inalienable right of the Palestinian people to a homeland.
Niger continues to urge the convening without delay or useless manoeuvring of an international peace conference under the auspices of the United Nations with the participation of all the parties to the Arab-Israeli conflict, including the Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people. The conference would endeavour to settle once and for all, on the basis of Security Council resolutions 242 (1967) and 338 (1973), all aspects of this long and painful conflict.
There is now a glimmer of hope in Lebanon. Some progress seems to be taking place in bringing that country security, stability, unity and territorial integrity. Niger hails the courage and determination that have made possible the achievement of the Taif agreements and the continued work of the Tripartite Arab Commission, which must overcome the difficulties and obstacles that face it end succeed in its mission of restoring the peace, tranquillity and reconciliation so sorely needed by all the people of Lebanon.
Last year at this rostrum we welcomed the conclusion of the Geneva Agreement that made possible the withdrawal of Soviet troops from Afghanistan which has now taken place. But we note that clashes between Afghan brothers continue, leaving countless victims and inflicting indescribable suffering upon that valiant people. That is why we are following with great attention the tireless efforts of the Secretary-General, through his Special Representative, to achieve a final solution to the Afghan conflict.
Similarly, we are observing with all the interest that befits our deep friendship for Cambodia the developments taking place there. The international community welcomed the decision to withdraw Vietnamese troops from that country. Even if the international Conference held in Paris from 30 July to 30 August 1989 did not fulfil all the hopes placed in it, it at least enabled the protagonists in the Kampuchean case to meet, to speak to each other and to set a new direction. The framework agreement on the Cambodian question concluded on 28 August 1990 between the five permanent members of the Security Council is a decisive turning-point. It entrusts important responsibilities to the United Nations and its Secretary-General and generates a new dynamic, which we must hope will lead to a comprehensive political agreement that will bring true and lasting peace.
We are closely following the development of the situation on the Korean peninsula. The aspirations of the Korean nation to peaceful reunification are stronger today than ever before on both sides of the Pannumjone demilitarised zone. We are pleased to note that for the first time in the turbulent history of
  

inter-Korean relations, direct talks between the two parties at a high political level recently took place and are to continue. At a time when centripetal forces are dominating inter-State relations and when the dynamic toward unification is gaining ground against old divisions - as illustrated by the reunification of the two Yemens that has already taken place and the reunification off the two Germanys that is about to take place - it is encouraging to note the efforts exerted by the authorities of North and South Korea. These efforts deserve the blessing and support of the international community.
In Cyprus, we note that talks between the Greek and Turkish communities on the island have entered a new phase, in particular with proposals for the creation of a federation composed of two regions, one administered by the Turkish Cypriot community and the other by the Greek Cypriot community.
This is certainly a historic time for Central America, with a renewed diplomatic dynamic set in motion by the five Central American Presidents. The signature and implementation of the Esquipulas Agreements truly opened up the way to the guest for a just solution to the Central American crisis. We remain confident that the genius of the peoples of that region and the courage and sense of responsibility of their leaders will enable them to find the means to reach the true and lasting peace their peoples need. They deserve our full support and they may be assured that Niger encourages them in their efforts.
The end of the cold war and the thaw in East-West relations have made possible ever-more-frequent recourse to negotiated solutions to disputes between States. The new type of relations between the United States and the Soviet Union and the whole international legal order with respect to disarmament - treaties, conventions and agreements - are making the arms race increasingly obsolete. The world is going through a period of detente and understanding of which we must take advantage in order to bring down even the most solid barriers and do away with even the most tenacious taboos in armament matters, in order to achieve simultaneously conventional, nuclear and chemical disarmament.
I said last year from this rostrum that the survival of mankind is our common responsibility and requires that we avoid a nuclear disaster, which remains a possibility. It is certainly frustrating, we said, to note the state of the world and the existence of the striking, not to say the revolting, paradox of the exponential growth of military budgets and arsenals, on the one hand, and the poverty and chronic misery of the majority of the people of the world, on the other.
That is why, in Niger, we attach the greatest importance to the link between disarmament and development, and to the establishment of reliable and operational machinery to channel disarmament dividends towards development. While international detente is viewed as an urgent requirement for safeguarding, maintaining and strengthening world peace, we must note the strange paradox that the world economic situation continues inexorably to deteriorate. 
The victim of that situation are to be found primarily in Africa, Asia, Latin America and the Caribbean, all of them regions confronted with the tragedies of famine, poverty, illiteracy, disease, natural disasters, desertification and locust infestation. As survival societies, with disintegrated and dislocated economies ravaged by continuing crises, marginalised and increasingly excluded from world trade and international decision-making processes, the developing countries are increasingly reduced to muddling through from day to day.
Of course, for a time we had nourished some hope. For example, there was the eighteenth special session, devoted to international economic co-operation and particularly to the revitalisation and economic growth of developing countries, held here last April; there was the Second United Nations Conference on the Least Developed Countries, which took place a few days ago in Paris; there was the fourth Lomé Convention between the countries of the European Community and the African, Caribbean and Pacific countries; and there was the international development strategy for the fourth United Nations development decade; and there is also the eighth session of the United Nations Conference on Trade and Development, scheduled for 1991.
All these initiatives are justified in themselves because the growth and prosperity which can be seen in the economies of the North are in stark contrast with the deterioration of the economies of the South. A marked imbalance dominates the situation with regard to exchanges between those two hemispheres, of which one grows richer while the other grows inexorably poorer.
Today, with the process of universality characterising the 1980s and this latter part of the twentieth century, we can see a growing interdependence between national economies and an increase in world trade. However, despite this growing interdependence, the prosperity of the developed countries has not trickled down to the great majority of developing countries. Thus, for example, it is thought that between 1970 and 1985 the gap between the incomes and standards of living of the developed and the developing countries has continuously become greater. The average per capita income in the rich countries is today approximately 50 times that in the least developed countries.
This poor performance of the third-world economies during the 1980s, which persists even today, is the outcome of a whole series of factors, essentially exogenous, such as the debt crisis, the sudden decline in world commodity prices, growing protectionism, the fall in the volume of investments and the gradual decline in official development assistance.
Thus, especially where Africa is concerned, the United Nations Programme of Action for African Economic Recovery and Development is drawing to its conclusion without completely attaining its legitimate goals for the African populations. Yet that plan is the type of agreement concluded in good faith between partners accepting mutual commitments in good faith. Today we must observe that in the final analysis the commitments undertaken therein have not been realized to a reasonable extent. The mid-term review in 1988 has already noted this. The final review will, we hope, bring to light all the lessons that we should learn from what has occurred.
This Assembly is about to adopt a new international strategy that will guide the fourth United Nations development decade. We have taken stock of the Third Decade, and it must be said that it was a lost decade for the development of the third world, which bases its hopes on the new strategy. Therefore we hope that the fourth decade will bring innovative answers to the earnest questions of the poor, in the spirit of solidarity and joint responsibility that should characterize contemporary international relations. 
We must recall, in this regard, that during its eighteenth special session, held last April, the General Assembly conducted a very painstaking analysis of the world economic situation. The possibilities for the improvement of the situation of the developing countries contained in the Declaration that was adopted indicate what is at stake at the end of the twentieth century and the challenges that the international community must face. The declaration is also an expression of faith and a tangible expression of the predominant role that the United Nations intends to play as the preferred framework for multilateral co-operation and also as a profound force for international solidarity.
The Government of Niger sincerely hopes that this Declaration, unanimously adopted, will mark the real resumption of the North-South dialogue, the joint expression of a determination to reverse these trends. If we devote ourselves to this task, we can save mankind from the major dangers it faces today because of the terrible frustrations encountered by the majority.
While questions of peace, security and economic development remain at the forefront of our concerns, they must today vie with other priorities. I refer to social and environmental issues.
Questions relating to children, drugs and AIDS now have high priority on international agendas. Here in this Assembly last year we adopted the important Convention on the Bights of the Child, which scores of countries, including my own, have already signed and ratified, thus expressing the great importance they attach to this essential component of our societies.
Yesterday, on the initiative of the United Nations Children's Fund, a historic event took place the World Summit for Children. This is the first time in the history of mankind that so many world leaders from every continent have met together to engage in a true profession of faith concerning the protection, development and survival of children. 
Niger associates itself with those nations that have expressed the hope that the Declaration issued at this historic Summit will be rapidly given effect and constitute a point of departure for world-wide concerted action for children.
As regards the war on drugs and the illicit traffic in narcotics, we consider this a matter of high priority. This phenomenon threatens States, entire regions of the world and even civilisation itself. We express our solidarity with countries such as Colombia and others that have engaged in a struggle against the drug Mafia. However, concerted world-wide action is necessary to bring this calamity to an end.
The spread of AIDS, which is increasing day by day throughout the world, is of concern to all Governments. No country is safe from AIDS. No country can combat it on its own. It is international action of broad scope that is needed. Substantial resources, especially financial, must be mobilized to sustain that action in order to bring the best chances of success. The United Nations and the World Health Organization primarily but also non-governmental organizations and competent national institutions should be the driving force in this crusade against AIDS.
I now turn to development. Increasingly, nations are unanimously realizing the full value of a healthy environment and the great risks to our planet of the generalized and increasing deterioration of the environment. The struggle to protect the environment has today become a cardinal imperative.
Niger, because of its geographical situation at the heart of the Sahel, is deeply concerned over the various problems engendered by environmental deterioration. Climatic modifications acting on seasonal rainfall make all forecasts for agriculture from year to year unreliable. Desertification and soil erosion are depriving our hard-working populations of their best lands, which constitute a major factor of production. All these elements are detrimental to the food self-sufficiency of our populations. However, environmental deterioration beyond my country also affects the atmosphere, the waters and the ozone layer, which has already been pierced in some places; and then there are acid rain, toxic wastes, industrial wastes and so on. 
All of this shows us how the environment problem must be approached as an integral part of development. The development plans of States and town and country planning should be based on a close relationship between environment and development from now on. Ш must stress the great importance we attach to the United Nations Conference in Brazil in 1992, which is to adopt a world plan of action for environmental protection to preserve present and future conservations from ecological catastrophe.
Last year I indicated here the political and institutional process going on in my country and the great ambition of President Ali Saibou for Niger and its people to restore a republican legal order after several years under exceptional legal regimes.
Niger currently has republican institutions, the fruit of collective efforts and resolute will to join the ranks of fully democratic countries, giving each citizen the full enjoyment of his rights, with equal awareness of his duties.
However, Niger, like other countries of the third world, has not been spared by an unrelenting economic and financial crisis that runs counter to our every effort. I touched on some of the elements of this crisis earlier. It demands of us self-control, courage and serenity. In a spirit of openness and responsibility, it has led my Government, jointly with other sectors of society, to set in motion a number of political and economic responses.
Politically, our people, based on a lucid and responsible assessment of the evolution of the society of Niger, sees itself as an integral part of the general trends in the world, seeking ways and means for greater democracy and for the expression of multiple and even contradictory views, in short, the yearned-for advent of political pluralism. 
To this end, at its session held last June the supreme organ of my country, the High Council of National Policy, decided to revise the National Charter of the Constitution. But, it must be understood that this will, above all, must be based on the conclusion of endogenous processes particular to our people at this stage of internal development and its sociological and political evolution. 
This democratic development is finding a natural concomitant in a vast and ambitious programme of structural reform, whose purpose is to put the economy of Niger effectively on the road to endogenous and self-sustaining growth once again. We intend to promote private initiative and the spirit of creativity and competitiveness necessary to enhance Niger's economic and commercial fabric.
Such an objective will certainly entail sacrifices, as it requires considerable external resources, and its implementation still requires unpopular social costs that generate movements that are hard to contain.
But, as I have said earlier, structural adjustment in our economies is an inescapable imperative. Thus, our Government must seek, in a spirit of joint responsibility, with the social partners and with external partners, accommodations that can preserve social peace and the development process.
Let me express our appreciation for the efforts made by our bilateral and multilateral partners and, particularly, the understanding shown by the International Monetary Fund and the World Bank. I hope that the statements we have heard here and the favourable measures announced last week at the equal meetings of the Bretton Hoods institutions will rapidly take concrete shops, especially in the area of debt and official development assistance.
These problems are not peculiar to Niger. Their solution, we repeat, will determine the harmony, equilibrium and the very survival of mankind. They are the major challenge to the international community. We must face these challenges together. We must collectively assume our responsibilities to present and future generations. We must show our commitment to the ideals of the Charter of the United Nations - the ideals of peace, solidarity and progress for all peoples. We must be present at our rendezvous with history.
